Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Lewis on 02/17/2022.
In the Claims:
36. (Currently Amended) A system for surge protection of a riser adapted to transport gas from a hydrocarbon production well or for surge protection in a well, the system comprising: 
a flexible tubing, wherein a portion of the flexible tubing extends into the riser or into the well and wherein the flexible tubing terminates inside the riser or inside the well, wherein an end of the flexible tubing is attached to an intake device, 

wherein, the intake device terminates at an end portion, the end portion of the intake device comprising a partially tubular outer wall; and the outer curvature of the partially tubular outer wall matches the inner curvature of the inside wall of the riser or well; and 

56. (Currently Amended) A method for protecting a riser adapted to transport gas from a hydrocarbon production well against pressure surges or for protecting a well against pressure surges, the method comprising: 
extending a portion of a flexible tubing into the riser or into the well, wherein the flexile tubing terminates inside the riser or the well, wherein an end of the flexible tubing is attached to an intake device, 

wherein, the intake device terminates at an end portion, the end portion of the intake device comprising a partially tubular outer wall; and the outer curvature of the partially tubular outer wall matches the inner curvature of the inside wall of the riser or well; and drawing liquid from the riser or well into the flexible tubing if liquid is present in the riser or well by creating a pressure differential within the flexible tubing with a pressure control system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Giovanna Wright/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
/Y.A/
02/17/2022FW